UNITED STATES PRETRIAL SERVICES AGENCY
Eastern District of New York

MEMORANDUM

DATE: April 10,2019

TO: Honorable Lois Bloom
United States Magistrate Judge

RE: Galva Polanco, Wellingthon
Docket No.: 1:19-M-287-01

Request for Modification of Release Conditions

 

Reference is made to the above noted defendant who was arrested by Homeland Security
Investigation agents at John F, Kennedy International Airport on March 28, 2019, and charged
with Conspiracy to Import Cocaine, in violation of Title 21 U.S.C § 963. He made his initial
appearance on March 29, 2019, before United States Magistrate Judge Sanket Bulsara and was
released on a $20,000 unsecured bond cosigned by two sureties with the following conditions:

Report to Pretrial Services as directed;

Surrender all travel documents and not apply for travel documents;

Restrict travel to New York and New Jersey;

Maintain address as approved by Pretrial Services;

Be subject to random home and employment visits; and

Do not have any contact with co-conspirators, unless in the presence of counsel.

AYP YNS

We write Your Honor to inform that Pretrial Services neglected to include random drug
testing, evaluation and treatment as a recommended condition of release. During the bail
interview on March 29, 2019, the defendant disclosed first using marijuana at the age of 13,
and revealed he last smoked marijuana on March 2, 2019. He stated that although he was
recently smoking marijuana on a daily basis, he discontinued the use of it in an attempt to
obtain his TLC license.

Pretrial Services respectfully requests that Your Honor modify the defendant’s conditions of
release to include random drug testing, evaluation and treatment as directed by Pretrial
Services. An order has been attached for Your Honor’s convenience should the Court be
inclined to approve the modification. Pretrial Services notified Assistant United States
Attorney Philip Pilmar and defense counsel Michael Padden of this memorandum and both
consent to the modification. Should Your Honor have any questions please contact Officer
Lourdes Vazquez at (718) 613-2603.

Prepared by: Kee \ab ges Approved by: Wechash, he Garca

 

 

Lourdes Vazquez Michael Ilaria
U.S. Pretrial Services Officer Supervising U.S. Pretrial Services Officer
RE: Galva Polanco, Wellingthon
Docket No.: 1:19-M-287-01

IT IS THE ORDER OF THE COURT THAT:

dé The defendant’s conditions of release be modified to include: Random
drug testing, evaluation, and treatment as directed by Pretrial Services.

[1 ~=Noaction with regard to the defendant’s condition of release is to take
place at this time.

oO Other:

 

 

 

SO ORDERED,

>| Bloon,

= —— the)

Honorable Lois Bloom Date
United States Magistrate Judge

 

ce: Philip Pilmar, AUSA
Michael Padden, Defense Counsel
